         Case 1:16-cv-09527-MKV Document 60 Filed 08/13/21 Page 1 of 6




By ECF and Overnight Courier                                       August 13, 2021


 Ms. Ruby J. Krajick                              Ms. Catherine O’Hagan Wolfe
 Clerk of Court                                   Clerk of Court
 United States District Court                     United States Court of Appeals
 Southern District of New York                    for the Second Circuit
 Office of the Clerk                              Thurgood Marshall United States Courthouse
 500 Pearl Street                                 40 Foley Square
 New York, NY 10007                               New York, NY 10007


       Re:     ExxonMobil Oil Corp. v. TIG Ins. Co., 20-1946-cv (2d Cir.)
               ExxonMobil Oil Corp. v. TIG Ins. Co., 16 Civ. 9527 (ER) (SDNY)

Dear Ms. Krajick and Ms. Wolfe:

       We represent Petitioner-Appellee ExxonMobil Oil Corporation. We write in response to
Ms. Krajick’s July 29, 2021, letter, which was copied to Ms. Wolfe and is attached here as a
courtesy. We appreciate the opportunity to respond.

       Ms. Krajick’s letter notified the parties that “Judge Ramos informed me that it has been
brought to his attention that while he presided over the case he owned stock in ExxonMobil
Corporation.” July 29, 2021 Ltr. at 1. As disclosed in Petitioner-Appellee’s Corporate Disclosure
Statement filed in the District Court on December 9, 2016 (SDNY Dkt. 3), Exxon Mobil
Corporation is a publicly traded corporation that wholly owns Mobil Corporation, which in turn
wholly owns Petitioner-Appellee ExxonMobil Oil Corporation (“Mobil”).

        Ms. Krajick invited the parties to respond to Judge Ramos’s disclosure “[w]ith Advisory
Opinion 71 in mind.” July 29, 2021 Ltr. at 2. As described in Ms. Krajick’s letter, Advisory
Opinion 71 counsels that when a judge who has entered judgment thereafter discloses facts
bearing on disqualification, “[t]he parties may then determine what relief they may seek and a
court (without the disqualified judge) will decide the legal consequence, if any, arising from the
participation of the disqualified judge in the” judgment. July 29, 2021 Ltr. at 2 (emphasis added).

         Respondent-Appellant TIG Insurance Company (“TIG”) has appealed from the judgment
entered by the District Court. TIG’s appeal, which raises two discrete, purely legal issues, has
been fully briefed, and oral argument has been scheduled for September 14, 2021. Mobil
strongly believes that at this stage it is the Court of Appeals that should decide the legal
consequence of Judge Ramos’s disclosure and, as explained below, conclude that his failure to
recuse himself, if error at all, constituted, at worst, harmless error. For that reason, we address
this letter to the Court of Appeals as well as to the District Court.
          Case 1:16-cv-09527-MKV Document 60 Filed 08/13/21 Page 2 of 6




Ms. Ruby J. Krajick
Ms. Catherine O’Hagan Wolfe
August 13, 2021
Page 2


        Petitioner-Appellee wishes to make three main points in response to Ms. Krajick’s letter:

        First, Judge Ramos, in not recusing himself, did not act contrary to federal law governing
judicial disqualification. The applicable statute is 28 U.S.C. § 455. Section 455(b)(4) does not
apply, because it requires recusal only if a judge “knows that he . . . has a financial interest . . . in
a party” (emphasis added). It appears that Judge Ramos’s ownership interest in Exxon Mobil was
brought to his attention only recently, long after he entered judgment, and thus § 455(b)(4) was
not triggered. See Chase Manhattan Bank v. Affiliated FM Ins. Co., 343 F.3d 120, 127 (2d Cir.
2003). The distinct question presented here—whether a judge who entered judgment should
retroactively be disqualified because it turns out he had a financial interest in a party—is governed
by 28 U.S.C. § 455(a). See Liljeberg v. Health Service Acquisition Corp., 486 U.S. 847 (1988). In
such a case, under governing law, a judge is not retroactively disqualified absent a showing that
an objective observer, knowing the facts, including the judge’s notification that he was unaware
of his ownership interest, would nonetheless conclude that the judge, in fact, actually did know of
his stock ownership at the time and, therefore, would question the judge’s impartiality. There is
nothing in Ms. Krajick’s disclosure letter that would support such an extraordinary conclusion.

        Second, more important—and wholly dispositive here—even if Judge Ramos’s failure to
recuse himself did violate § 455, that failure “was, at worst, harmless error.” See Faulkner v.
National Geographic Enterprises Inc., 409 F.3d 26, 42 n.10 (2d Cir. 2005). In its appeal, TIG
seeks (i) reversal of the District Court’s order compelling arbitration, and (ii) vacatur of the
judgment confirming the arbitration award to the extent the District Court granted prejudgment
interest, all on the basis of legal questions subject to de novo review on appeal. See Appellant’s
Br., October 6, 2020, at 20–21, 58 (2d Cir. Dkt. 32). The two discrete aspects of the District
Court’s judgment under review on appeal—an order compelling arbitration as required by
contract, and a grant of prejudgment interest as mandated by New York law—are subject to
plenary review by the Court of Appeals. The Court of Appeals will address those two issues
entirely anew, and independently confirm the correctness (or not) of the District Court’s judgment
in an indisputably impartial, controlling decision. Moreover, that independent, indisputably
impartial decision is imminent—the appeal is fully briefed and oral argument is scheduled for
September 14, 2021. In these circumstances, Judge Ramos’s failure to recuse himself, if error at
all, “was harmless and moot.” See Faulkner, 409 F.3d at 42 n.10, and the cases cited therein.

        Third, as a matter of logic, fairness, and judicial efficiency, the Court of Appeals should
address and decide the disqualification issue raised in Ms. Krajick’s letter, not the District Court.
That is so, if for no other reason, because it is the Court of Appeals’ own plenary review of the legal
issues on appeal and its indisputably independent and impartial decision that moots any arguable
appearance of partiality in the District Court, and renders Judge Ramos’s failure to recuse, if error
at all, harmless. Moreover, this case has been pending—and Mobil has not been paid the
insurance proceeds an arbitral panel unanimously awarded—for nearly five years now,
frustrating the private and public interests in arbitration: efficiency and cost-effectiveness.

       Mobil therefore respectfully asks that (1) the Court of Appeals (a) proceed to consider and
decide the appeal, and (b) consider, as appropriate, whether any error by Judge Ramos in failing
to recuse himself was harmless, and thus needs no remedy beyond the Court of Appeals’ own
decision on the merits, and (2) the District Court defer to the Court of Appeals on this question.
          Case 1:16-cv-09527-MKV Document 60 Filed 08/13/21 Page 3 of 6




Ms. Ruby J. Krajick
Ms. Catherine O’Hagan Wolfe
August 13, 2021
Page 3


        Counsel for Petitioner-Appellee Mobil spoke with counsel for Respondent-Appellant TIG
on August 10, and raised the second, dispositive point discussed above. Counsel for Mobil asked
TIG to agree that Judge Ramos’s failure to recuse himself was, if error at all, harmless error not
warranting any remedy given the nature and scope of the Court of Appeal’s ongoing plenary
review and unquestionably impartial decision addressing the issues on appeal de novo. Counsel
for Mobil proposed that the parties jointly inform the Court of Appeals and the District Court that,
given that any such error by Judge Ramos was harmless, the pending appeal should proceed on
its merits without any need for ancillary proceedings. Counsel for TIG declined to so agree, and
informed Mobil that TIG intends to file a motion in the District Court asking that court to vacate
the judgment pursuant to Fed. R. Civ. P. 60(b).

        Petitioner-Appellee Mobil reserves its right to address and respond to any such motion to
vacate the judgment once Mobil has had the opportunity to review it. This letter is written solely
in response to Ms. Krajick’s July 29, 2021, letter.

                          There Was No Violation of 28 U.S.C. § 455

        The canon of judicial conduct to which Ms. Krajick refers in stating, “[Judge Ramos’s]
stock ownership would have required recusal” (July 29, 2021 Ltr. at 1), is codified at 28 U.S.C.
§ 455(b)(4), which provides that a judge “shall . . . disqualify himself” when: “He knows that he,
individually or as a fiduciary . . . has a financial interest . . . in a party to the proceeding . . . .” As
the Court of Appeals has noted, “Section 455(b)(4) embodies an actual knowledge test regarding
disqualifying circumstances and provides a bright line as to disqualification based on a known
financial interest in a party . . . .” Chase Manhattan Bank, 343 F.3d at 127 (emphasis added).
Because Judge Ramos’s ownership interest in Exxon Mobil was reportedly brought to his
attention only recently, post-judgment, there was no violation of § 455(b)(4) here.

        The courts have held, however, that where such a disqualifying interest later comes to
light, 28 U.S.C. § 455(a)—which does not include a scienter element—may under limited
circumstances be applied retroactively in relation to an already-entered judgment. See Liljeberg
v. Health Service Acquisition Corp., 486 U.S. 847 (1988).

        Section 455(a) requires a judge to “disqualify himself in any proceeding in which his
impartiality might reasonably be questioned.” In Liljeberg, the Supreme Court held that § 455(a)
can be violated based on an appearance of partiality even though the judge in fact did not know
of the circumstances creating the appearance of impropriety. Liljeberg, 486 U.S. at 859-861. “If
it would appear to a reasonable person that a judge has knowledge of facts that would give him
an interest in the litigation then an appearance of partiality is created even though no actual
partiality exists . . . .” Id. at 860 (citation and internal quotation marks omitted, emphasis added).
“Under section 455(a), therefore, recusal is required even when a judge lacks actual knowledge of
the facts indicating his interest or bias in the case if a reasonable person, knowing all the
circumstances, would expect that the judge would have actual knowledge.” Id. at 860-861 (same).

      In Chase Manhattan Bank, the Court of Appeals considered a case in which a judge
unknowingly owned stock in a party throughout the time he presided over the case, from trial
         Case 1:16-cv-09527-MKV Document 60 Filed 08/13/21 Page 4 of 6




Ms. Ruby J. Krajick
Ms. Catherine O’Hagan Wolfe
August 13, 2021
Page 4


through judgment. Building on Liljeberg, the Court provided the standard for post-judgment
disqualification in relation to stock ownership:

                  We hold that an appearance of partiality requiring disqualification
                  under Section 455(a) results when the circumstances are such that:
                  (i) a reasonable person, knowing all the facts, would conclude that
                  the judge had a disqualifying interest in a party under Section
                  455(b)(4), and (ii) such a person would also conclude that the judge
                  knew of that interest and yet heard the case. In short, we hold that
                  Section 455(a) applies when a reasonable person would conclude
                  that a judge was violating Section 455(b)(4).

Chase Manhattan Bank, 343 F.3d at 128 (emphasis added).

       The facts as reported by Judge Ramos do not support such a conclusion. The factual
record does not provide a basis to conclude that a reasonable, objective observer would conclude
that Judge Ramos in fact knew of his ownership interest in Exxon Mobil and yet heard the case,
regardless. Thus, there is no demonstrable violation of § 455(a).

     Judge Ramos’s Failure to Recuse Himself Was, at Worst, Harmless Error

        As noted, however, even if one assumes that Judge Ramos’s failure to recuse did violate
§ 455, any such error was harmless and does not require or warrant a remedy beyond the plenary
de novo review of the issues on appeal that the Court of Appeals already will conduct.

                  A conclusion that a statutory violation occurred [i.e., an objective
                  observer knowing all the facts would have questioned the District
                  Court’s impartiality] does not, however, end [the reviewing court’s]
                  inquiry. As in other areas of the law, there is surely room for
                  harmless error committed by busy judges who inadvertently
                  overlook a disqualifying circumstance. There need not be a
                  draconian remedy for every violation of § 455(a).

Liljeberg, 486 U.S. at 862 (emphasis and brackets added).

       In Liljeberg, the aggrieved party sought to be relieved of a final judgment entered by a
judge acting (the aggrieved party said) in violation of § 455(a). The Supreme Court held as follows:

                  We conclude that in determining whether a judgment should be
                  vacated for a violation of § 455(a), it is appropriate to consider
                  [1] the risk of injustice to the parties in the particular case, [2] the
                  risk that the denial of relief will produce injustice in other cases, and
                  [3] the risk of undermining the public’s confidence in the judicial
                  process.

Liljeberg, 486 U.S. at 863 (citation omitted, brackets added).
         Case 1:16-cv-09527-MKV Document 60 Filed 08/13/21 Page 5 of 6




Ms. Ruby J. Krajick
Ms. Catherine O’Hagan Wolfe
August 13, 2021
Page 5


         In Parker v. Connors Steel Co., 855 F.2d 1510, 1523-25 (11th Cir. 1988), the court found
that a trial judge’s refusal to recuse himself was in violation of § 455(a). The court then considered
the appropriate remedy. Parker first cited Liljeberg for the proposition, quoted above, that a
violation of § 455(a) that amounts to “harmless error” does not warrant a “draconian remedy”
(such as vacatur). Parker then applied the three-part Liljeberg test and concluded that the judge’s
“refusal to disqualify himself was, indeed, harmless error”:

                  First, the risk of injustice to the parties in this case if relief is denied
                  is nonexistent. To the contrary, if we granted the employees relief
                  for the § 455(a) violation and vacated the district court’s decision
                  then our action will create an injustice. The district court dismissed
                  the case on summary judgment and therefore this court is in as
                  good a position to determine the merits of the employees’ claims as
                  was the district court. See Rollins v. Techsouth, Inc., 833 F.2d at
                  1527 (‘In reviewing a grant of summary judgment, we must give the
                  judgment plenary review, applying the same legal standards that
                  bound the district court.’). As discussed previously, we agree with
                  the district court that summary judgment was proper. It would,
                  therefore, be ridiculous to remand this case and reassign it to
                  another judge after we have already exercised plenary review and
                  have concluded that summary judgment was proper.
Parker v. Connors Steel Co., 855 F.3d at 1526 (emphasis added).

        In Faulkner, the Court of Appeals cited Parker and came to the same conclusion: A trial
judge’s failure to recuse in violation of 28 U.S.C. § 455(a) was harmless error where an appellate
court exercising plenary review concluded that the district court’s resolution of the case on the
law—there a grant of summary judgment—was proper. 409 F.3d at 42 n.10; see Camacho v.
Autoridad de Telefonos de Puerto Rico, 868 F.2d 482, 490 (1st Cir. 1989) (“Here, the judge
performed no factfinding and exercised no discretion. He determined as a matter of law that
plaintiffs’ complaint was insufficient. A court of appeals reviews such determinations de novo.
Since we have independently confirmed the correctness of the lower court’s decision . . . the
judge’s refusal to recuse himself was, at worst, harmless error. Therefore, the matter of
disqualification is moot.”); see also, e.g., Kendall v. Daily News Pub. Co., 716 F.3d 82, 97–98 (3d
Cir. 2013) (“Plenary review allows us to find harmlessness because ‘[a]ny bias which may have
infected the district court’s decision is fully remedied by our consideration of the motions.’”
(citation omitted)); Patterson v. Mobil Oil Corp., 335 F.3d 476, 485-86 (5th Cir. 2003) (“Because
we review a summary judgment ruling de novo, using the same standards as the district court, the
parties are guaranteed a fair, impartial review of the merits of the ruling”).

        Because in this case the Court of Appeals is, and is far along in the process of, reviewing
the two legal issues on appeal de novo and, after plenary review, will issue its own independent,
unquestionably unbiased, decision finally resolving those two legal issues, any appearance of
partiality arguably raised by virtue of Judge Ramos’s ownership of Exxon Mobil stock is mooted
and, at worst, constitutes harmless error needing and warranting no remedy. Taking into account
the three Liljeberg considerations (as did Faulkner, Parker, Camacho, and other cases cited
         Case 1:16-cv-09527-MKV Document 60 Filed 08/13/21 Page 6 of 6




Ms. Ruby J. Krajick
Ms. Catherine O’Hagan Wolfe
August 13, 2021
Page 6


herein), the District Court’s judgment should stand, the Court of Appeals’ plenary review should
continue unabated, and the Court of Appeals’ own independent decision should issue in order to
avoid injustice to the parties.

       Petitioner-Appellee ExxonMobil Oil Corporation respectfully requests that the District
Court and the Court of Appeals so proceed.

                                                                  Respectfully submitted,

                                                                  Covington & Burling LLP



                                                                  /s/ Donald. W. Brown___
                                                                  By: Donald W. Brown

                                                                  Counsel for Petitioner-
                                                                  Appellee ExxonMobil Oil
                                                                  Corporation




cc:    All Counsel of Record (by ECF)
